Por cuanto, examinada la denuncia se encuentra que no imputa claramente la comisión del- delito por el cual fué castigado el acusado, ya que lo en' ella alegado no obstante expresarse que se montó al pasajero “para conducirlo hacia Santurce” es compatible con el hecho de que caminando en esa dirección el pasajero se tomara ■para llevarlo a Carolina, Bayamón u otro pueblo de la isla; y-
*1003PoR CUANTO, denuncias semejantes fueron declaradas insuficien-tes en los casos de El Pueblo v. Matos (ante, pág. 184) y El Pueblo v. Martínez (ante, pág. 280) decididos respectivamente en junio 24 y julio 14 de este año de 1939, absolviéndose a los acusados; y
Por cuanto, aún cuando la denuncia fuera suficiente, examinada la evidencia no encontramos que lo sea para sostener la sentencia condenatoria dictada:
Por tanto, se declara con lugar el recurso, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en octubre 4, 1938, y se absuelve al acusado.
El Juez Asociado Sr. Travieso no intervino.